PER CURIAM.
Samuel L. Felder appeals the denial of his Florida Rule of Criminal Procedure 3.800(a) motion. We reverse and remand on one claim and affirm the denial of the remaining claims. Felder alleges that the trial court improperly sentenced him on his conviction for false imprisonment as a Prison Releasee Reoffender (PRR) under section 775.082(9)(a)l, Florida Statutes (2007).1 Because the offense of false imprisonment is not subject to PRR sentencing, we remand for the trial court to strike that designation. Kalogeras v. State, 58 So.3d 889 (Fla. 5th DCA 2011); Davis v. State, 20 So.3d 1024 (Fla. 4th DCA 2009); Lamb v. State, 32 So.3d 117 (Fla. 2d DCA 2009); Sinclair v. State, 973 So.2d 665, 665 (Fla. 3d DCA 2008).2

Reversed and Remanded.

POLEN, HAZOURI and CONNER, JJ., concur.

. This claim concerns LT Case No. 08-3762.


. We note that the State acknowledged the error in its response in the trial court.